ON REHEARING
PER CURIAM.
The appellant has pointed out in its petition for rehearing that a recitation in the opinion was inaccurate, to wit:
“The appellee, Gollin, admitted in her petition for mandamus that she was a non-classified employee of the Water Board.”.
The court has reexamined the record on appeal and the other grounds in the petition for rehearing, and it is thereupon
Ordered that the above-quoted portion of the opinion of this court heretofore filed in this cause be and the same is hereby deleted and, in substitution thereof, the following correction will be made:
“The appellee, Gollin, admitted by an affidavit filed in the record on the motion for summary judgment that she had failed to take the necessary tests to become qualified as a member of the classified service of the city.”.
Except as modified herein, the opinion of this court shall remain undisturbed and is hereby adhered to, and the petition for rehearing filed herein shall be and it is hereby denied.